Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

As to claim 1, 
GMBH discloses a pad comprising (see e.g. press pad for laminating press in title):
a flat portion (see e.g. middle area 6 of the pad in Fig 1);
portions disposed at edges of the pad (see e.g. see e.g. edge areas (8-11) in Fig 1, and the press pad has 4 corners); and
corner portions disposed at corners of the pad (see e.g. edge areas (8-11) in Fig 1), 
wherein hardness of the corner portions is greater than that of the flat portion and all the curved portions other than the corner portions (see e.g. The rubber material of the harder threads has a higher shore hardness than the elastic material of the threads adjacent to the edge areas in novelty), and each corner is spaced apart from each other(see e.g. Fig 1), and 
the corner portions and the flat portion comprise different materials (see edge uses rubber materials that has higher shore hardness, while the area other than the 
GMBH does not discloses the portions disposed at edges of the pad is curved, nor the corner portion in regions corresponding to the curved portions in a plan view, wherein the hardness of the corner portion is 1.1 to 7 times greater than that of the flat portion, and wherein an edge of the curved portions and an edge of the corner portions coincide with each other. 
Caron et al. (US20050211113) discloses one way of creating different press force characteristics can include using different elastomeric pads having different preselected hardnesses or having different thickness when pressing the media(see e.g. different press force by different thickness wherein thicker materials requires greater press force and thinner materials requires less press in Par. 30, 46. One way of creating different press force characteristics can include using different elastomeric embossing pads 123 having different preselected hardnesses in Par. 47).  
GMBH in view of Caron et al. does not discloses the portions disposed at edges of the pad is curved, nor the corner portion in regions corresponding to the curved portions in a plan view, each corner wherein the hardness of the corner portion is 1.1 to 7 times greater than that of the flat portion and wherein an edge of the curved portions and an edge of the corner portions coincide with each other. 

As to claim 5, 
GMBH discloses a pad comprising (see e.g. press pad for laminating press in title):

portions disposed at edges of the pad (see e.g. see e.g. edge areas (8-11) in Fig 1, and the press pad has 4 corners); and
corner portions disposed at corners of the pad (see e.g. edge areas (8-11) in Fig 1), 
each corner is spaced apart from each other (see e.g. Fig 1),
Caron et al. (US20050211113) discloses one way of creating different press force characteristics can include using different elastomeric pads having different preselected hardnesses or having different thickness when pressing the media(see e.g. different press force by different thickness wherein thicker materials requires greater press force and thinner materials requires less press in Par. 30, 46. One way of creating different press force characteristics can include using different elastomeric embossing pads 123 having different preselected hardnesses in Par. 47).  
Bachmann et al. discloses use resilient lining as press pad, wherein the resilient lining is divided into areas of different hardness (see e.g. Par. 31), Bachmann et al. disclose the resilient lining can have a thickness of 1-4 mm for application such as film in abstract, Par. 30.  
GMBH in view of Caron and Bachmann does not discloses portions disposed at edges of the pad is curved, wherein the corner portion in regions corresponding to the curved portions in a plan view and the corner portions protrude more than the flat portion and all the curved portions other than the corner portions, wherein a thickness of the corner portions is 1.05 to 1.5 times greater than that of the flat portion and a height difference between the flat portion and the corner portion is 0.05 mm to 0.5 mm and wherein an edge of the curved portions and an edge of the corner portions coincide with each other. 

For the above reason, claims 1-5, 7 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783